DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-16, 30-36 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses a wireless transmit/receive unit (WTRU) may enter into a DRX state on a first cell layer. The WTRU may transmit, on a second cell layer, a DRX indication of the first cell layer. The WTRU may receive, on the second cell layer, a deactivation signal corresponding to the first cell layer. The WTRU may deactivate, based on the deactivation signal received on the second cell layer, the first cell layer. The WTRU may receive, on the second cell layer, an activation signal corresponding to the first, cell layer. The WTRU, based on the activation signal, may activate the first cell layer, but fails to teach and render obvious of exchange control signaling with the UE to establish an access stratum (AS) security; determine whether the dual connectivity is to be resumed with the secondary base station based on one or more measurement reports received from the UE, wherein the measurement reports received from the UE after the AS security is established are used for the determination, and the measurement reports received from the UE before the AS security is established are not used for the determination; and encode, for transmission to the secondary base station in response to the determination that the dual connectivity is to be resumed, a resume message to the secondary base station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471